United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-1631
                                 ___________

Alan Cobb,                               *
                                         *
            Appellant,                   *
                                         *
      v.                                 *
                                         * Appeal from the United States
Chrysler Corporation; International      * District Court for the
Union, United Automobile, Aerospace * Eastern District of Missouri.
& Agricultural Implement Workers of *
America, Local 110; International        *      [UNPUBLISHED]
Union, United Automobile, Aerospace *
& Agricultural Implement Workers of *
America, Region 5,                       *
                                         *
            Appellees.                   *
                                    ___________

                        Submitted: April 28, 1998
                            Filed: May 1, 1998
                                ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.
       Alan Cobb appeals from the district court&s1 entry of summary judgment in favor
of Chrysler Corporation (Chrysler); International Union--United Automobile,
Aerospace and Agricultural Implement Workers of America, Region 5; and
International Union--United Automobile, Aerospace and Agricultural Implement
Workers of America, Local 110 (collectively with Region 5, UAW), in this action
alleging that UAW breached its duty of fair representation and that Chrysler breached
the collective bargaining agreement. We affirm.

        After Chrysler discharged Cobb for an unauthorized, unexcused absence, UAW
filed a grievance on behalf of Cobb, which it later withdrew. Cobb did not attempt to
appeal the grievance withdrawal until after the thirty-day time period in which to do so,
as provided by the UAW&s Constitution. We thus agree with the district court that
Cobb failed to timely exhaust his internal union remedies. See Clayton v. Automobile
Workers, 451 U.S. 679, 687-89, 694-96 (1989) (generally, prior to commencing action
alleging union breached duty of fair representation and employer breached collective
bargaining agreement in federal court, employee must exhaust internal union remedies).

         We further conclude that Cobb&s additional arguments on appeal are without
merit.

         The judgment is affirmed.




         1
        The Honorable Edward L. Filippine, United States District Judge for the Eastern
district of Missouri.

                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -3-